Title: To John Adams from the Board of Treasury, 5 September 1785
From: Treasury, the Board of
To: Adams, John


          
            Sir,
            Board of Treasury New York 5th. September 1785.
          
          Your Letter of the 2d. July last has been received by me in the absence of my Colleague Mr. Osgood, who has gone for a few days to Boston. I laid it immediately before Congress and adopted those measures for securing the Interest of the United States, which are suggested in your Letter.— You will oblige the Board in transmitting all the information you can obtain as to the Connection which existed between Mr. Geyer of London, and De la Lande and Fynje; as I think it highly probable, that attempts will be made in this Country to Cover the Property of De la Lande and Fynje, under the shelter of Mr. Geyers Name.
          
          I do myself the honor of transmitting under your Address, a Duplicate Letter to Monsieur Grand, Banker to the United States at Paris—As it covers a Bill of Exchange of Four hundred thousand Livres Tournois, which is Remitted by the Board for the payment of the Interest due for the Year 1785, on the Loan of Ten Million of Livres: It is of importance that it should be forwarded, with safety and dispatch (the Interest accruing on the fifth of November next) I have therefore taken the Liberty of recommending it to your particular care.
          I have the honor to be, / with great respect & esteem, / Your most Obedt. / Humble Servt.
          
            Walter Livingston
          
        